—Order, Supreme Court, Bronx County (Lewis Friedman, J.), entered April 7, 1992, which granted defendant New York City Housing Authority’s motion for summary judgment, and denied plaintiffs cross motion for leave to serve an amended summons and complaint and an amended notice of claim, unanimously affirmed, without costs.
The IAS Court properly granted summary judgment dismissing the complaint because defendant was prejudiced by plaintiffs failure to timely amend her notice of claim and her complaint for over two years after the date of the underlying accident (see, Caselli v City of New York, 105 AD2d 251; see also, O’Hara v Tidewater Oil Co., 23 AD2d 870). Prejudice to the defendant was properly inferred by the IAS Court from the magnitude of the defect in the original papers in this case, resulting in defendant’s inability to locate the site of the accident. Concur — Sullivan, J. P., Carro, Rosenberger and Wallach, JJ.